     Case 2:20-cv-01013-GMN-DJA Document 12 Filed 07/08/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    MARIO HERRADA-GONZALEZ,                            Case No. 2:20-cv-01013-GMN-DJA
12                        Petitioner,                    ORDER
13             v.
14    JERRY HOWELL, et al.,
15                        Respondents.
16

17            The Federal Public Defender has filed a notice of appearance on petitioner's behalf (ECF

18   No. 8). The court will formally appoint the Federal Public Defender.

19            Petitioner also has filed a motion for leave to file first amended protective petition (ECF

20   No. 9) and a motion for scheduling order (ECF No. 10). The court grants these motions.

21            IT THEREFORE IS ORDERED that the Federal Public Defender is appointed as counsel

22   for petitioner pursuant to 18 U.S.C. § 3006A(a)(2)(B). Counsel will represent petitioner in all

23   federal proceedings related to this matter, including any appeals or certiorari proceedings, unless

24   allowed to withdraw.

25            IT FURTHER IS ORDERED that petitioner's motion for leave to file first amended

26   protective petition (ECF No. 9) is GRANTED. Petitioner must file the counseled first amended

27   protective petition and supporting exhibits within seven (7) days from the date of entry of this

28   order.
                                                         1
     Case 2:20-cv-01013-GMN-DJA Document 12 Filed 07/08/20 Page 2 of 3



 1          IT FURTHER IS ORDERED that petitioner's motion for scheduling order (ECF No. 10)

 2   is GRANTED.

 3          IT FURTHER IS ORDERED that petitioner will have until up to and including one

 4   hundred twenty (120) days from entry of this order within which to file a second amended

 5   petition and/or seek other appropriate relief. Neither the foregoing deadline nor any extension

 6   thereof signifies or will signify any implied finding as to the expiration of the federal limitation

 7   period and/or of a basis for tolling during the time period established. Petitioner always remains

 8   responsible for calculating the running of the federal limitation period and timely asserting

 9   claims, without regard to any deadlines established or extensions granted herein. That is, by

10   setting a deadline to amend the petition and/or by granting any extension thereof, the court makes

11   no finding or representation that the petition, any amendments thereto, and/or any claims

12   contained therein are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225,

13   1235 (9th Cir. 2013).

14          IT FURTHER IS ORDERED that respondents must file a response to the second amended

15   petition, including potentially by motion to dismiss, within sixty (60) days of service of a second

16   amended petition and that petitioner may file a reply within thirty (30) days of service of an

17   answer. The response and reply time to any motion filed by either party, including a motion filed

18   in lieu of a pleading, will be governed instead by Local Rule LR 7-2(b).

19          IT FURTHER IS ORDERED that any procedural defenses raised by respondents to the

20   counseled second amended petition must be raised together in a single consolidated motion to
21   dismiss. In other words, the court does not wish to address any procedural defenses raised herein

22   either in serial fashion in multiple successive motions to dismiss or embedded in the answer.

23   Procedural defenses omitted from such motion to dismiss will be subject to potential waiver.

24   Respondents must not file a response in this case that consolidates their procedural defenses, if

25   any, with their response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any

26   unexhausted claims clearly lacking merit. If respondents do seek dismissal of unexhausted claims
27   under § 2254(b)(2): (a) they must do so within the single motion to dismiss not in the answer; and

28   (b) they must specifically direct their argument to the standard for dismissal under § 2254(b)(2)
                                                        2
     Case 2:20-cv-01013-GMN-DJA Document 12 Filed 07/08/20 Page 3 of 3



 1   set forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural

 2   defenses, including exhaustion, must be included with the merits in an answer. All procedural

 3   defenses, including exhaustion, instead must be raised by motion to dismiss.

 4          IT FURTHER IS ORDERED that, in any answer filed on the merits, respondents must

 5   specifically cite to and address the applicable state court written decision and state court record

 6   materials, if any, regarding each claim within the response as to that claim.

 7          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

 8   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

 9   unless later directed by the court.

10          DATED: July 8, 2020
11                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
12                                                                 United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
